         Case 2:18-cv-00809-JTA Document 52 Filed 08/28/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

 KIMBERLY FASKING, et al.,                    )
                                              )
      Plaintiffs,                             )
                                              )
v.                                            )    CASE NO. 2:18-cv-809-JTA
                                              )
JOHN H. MERRILL,                              )
                                              )
      Defendant.                              )

                                       ORDER

      Before the Court is a Motion to Submit Case (Doc. No. 51) filed by the plaintiffs on

May 20, 2020. Upon consideration of the motion, it is

      ORDERED that, on or before September 9, 2020, the defendant shall show cause

in writing why the motion should not be granted.

      DONE this 28th day of August, 2020.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
